Citation Nr: 1802969	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  12-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity of the saphenous nerve (neuralgia).

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The June 2010 decision granted service connection for right lower extremity saphenous nerve neuralgia and assigned an initial noncompensable rating.  The November 2012 decision denied service connection for OSA.  The Veteran perfected separate appeals of those determinations.

In September 2015 and again in May 2017, the claims on appeal were remanded by the Board for evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased Rating for Right Saphenous Neuralgia

The Veteran has reported that symptoms associated with his service-connected right saphenous neuralgia have worsened since his most recent VA examination, in November 2015.  Specifically, he has reported being unable to use his right foot, including being unable to stand or walk.  See Statement in Support of Claim (February 2016); see also Correspondence (January 2017) (noting balance problems due in part to right leg disability).  In light of the above, the Board finds that an updated VA examination is necessary to ascertain the current severity of his right leg nerve impairment.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997).


Service Connection for OSA

In its May 2017 remand, the Board directed the AOJ to provide an addendum opinion regarding the etiology of the Veteran's OSA.  To date, however, no such opinion has been obtained.  Consequently, the claim must be remanded again to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from April 2017 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected right leg nerve impairment.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's right leg nerve impairment.  The examiner should specifically discuss:

(a) the Veteran's recent contentions that he is unable to use his right foot, including being unable to stand or walk.  See Statement in Support of Claim (February 2016); Correspondence (January 2017).

(b) Whether the Veteran's disability is characterized by signs and symptoms associated with NEURITIS (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating).

If so, identify the symptoms associated with neuritis and identify the severity of the symptoms associated with neuritis, whether mild, moderate, or severe.

(c)	Whether the Veteran's disability is characterized by signs and symptoms associated with NEURALGIA (cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve).

If so, identify the symptoms associated with neuralgia, identify whether the involvement is wholly sensory, and identify the severity of the symptoms associated with neuralgia, whether mild, moderate, or severe.

3.  After directives (1) and (2) have been completed, the AOJ should provide an explanatory statement regarding the specific disability rating/s in effect for the Veteran's right saphenous neuralgia, to include schedular and/or extraschedular ratings.

4.  Return the claims file to the examiner who completed the January 2016 examination report for an addendum regarding the Veteran's claim for OSA.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

Following a review of the claims file, the examiner is asked to address the following:

(a)  	Whether it is at least as likely as not (50-percent probability or greater) that the Veteran's OSA is related to service.  The examiner should be aware that the absence of documented medical treatment, alone, is not a sufficient basis for a negative nexus opinion, and that the Veteran's lay reports as to symptoms during active duty must be fully considered in arriving at an opinion.  If the absence of treatment is a significant factor, the examiner must explain why.

(b)  	Whether it is at least as likely as not (50-percent probability or greater) that the Veteran's OSA was proximately caused or aggravated by his service-connected PTSD.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  With respect to the claim for an increased rating for right saphenous neuralgia, readjudicate the claim on both a schedular and an extraschedular basis.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

